I concur in the reversal of the order of probation, but go farther than Mr. Justice BUSHNELL.
The condition of the probation order that defendant make restitution in the sum of $385 was in the nature of damages, was without statutory authorization, beyond the inherent power of the court and void.
Restitution, in whole or in part, to the person or persons injured or defrauded can be had by restoring something to the proper owner in reparation for injury accomplished by criminal act but does not import power to assess civil damages as a condition of probation in a case of negligent homicide. In what respect does the assessment bear relation to restitution, in whole or in part, to the person killed? None whatever.
Restitution is the return of something taken, a restoration. Every lawyer knows of the writ of restitution in case of forcible entry and detainer, and the legislature is presumed to have had in mind the meaning of the term employed.
Restitution is a returning of something taken; the act of returning what has been taken. March's Thesaurus Dictionary, subject "Taking — Restoration."
The purge idea, expressed in this statute, is as old as the Book of Numbers, where we find in chapter 5, American Translation, the following:
"He must confess the sin that he has committed, and restore his ill-gotten gains in its original amount, adding a fifth to it and giving it to him whom he wronged."
Skeat, in his Etymological Dictionary of the English language, states that the word comes from *Page 119 
the Latin "Restitutionem," the accusative case of "Restitutio," a restoring.
Over 300 years ago Calipini in his Dictionarum Octo Linguarum defined "Restitutio," to mean, in English, "to restore," and "Restitutionis," "a restoring."
All dictionaries carry the same meaning.
In Crabb's Synonyms, I find the true test to apply to the term "Restitution" as employed in this statute:
"Restitution and reparation are both employed in the sense of undoing that which has been done to the injury of another; but the former respects only injuries that affect the property, and reparation those which affect a person in various ways. He who is guilty of theft, or fraud, must make restitution by either restoring the stolen article or its full value; he who robs another of his good name, or does any injury to his person, has it not in his power so easily to make reparation."
Crabb's English Synonyms, Subjects — Restoration, Restitution, Reparation, Amends.
We do not pass upon the power of the court, in a case where infants have been bereft of parental support by criminal act, to require of the offender, as a condition of probation, some measure of requital, for such was not the order in the instant case. *Page 120